Electronically Filed
                                                     Supreme Court
                                                     24997
                                                     18-MAR-2021
                                                     08:46 AM
                            NO. 24997
                                                     Dkt. 11 ORD
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     IN RE: CLINTON ANDREW ENGLEHART (Deceased, Bar No. 2462)


                        ORIGINAL PROCEEDING

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the March 2, 2021 motion, filed
by Bradley Tamm as Trustee Administrator at the Office of
Disciplinary Counsel (ODC), pursuant to Rule 2.20 of the Rules of
the Supreme Court of the State of Hawai#i (2021), to securely
destroy the remaining, unclaimed original documents culled from
the files of the practice of deceased attorney Clinton Andrew
Englehart, and upon a review of the record in this matter, we
conclude that, in light of the passage of time, the previous
efforts to contact former clients, and the age of the documents
in question, granting the motion is warranted.     Therefore,
          IT IS HEREBY ORDERED that the motion is granted.      Tamm
may, at his discretion, proceed with the secure destruction of
the remaining client documents in this trusteeship.
          DATED: Honolulu, Hawai#i, March 18, 2021.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Todd W. Eddins